Case 1:19-cv-02188-DDD-SKC Document 43 Filed 04/15/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Magistrate Judge S. Kato Crews

  Civil Action: 19-cv-02188-DDD-SKC                    Date: April 15, 2020
  Courtroom Deputy: Amanda Montoya                     FTR – Reporter Deck-Courtroom C-201

   Parties:                                                    Counsel:

   ANDREW FINKELSTEIN,                                         Beth Doherty Quinn

        Plaintiff,

   v.

   CALIX, INC,                                                 Kathleen O’Grady
                                                               Timothy Kratz

        Defendant.


                                    COURTROOM MINUTES

  HEARING: TELEPHONE STATUS CONFERENCE
  Court in session: 10:03 a.m.
  Court calls case. Appearances of counsel.

  This hearing is before the Court to regarding defendant’s responses to certain written discovery.
  The Court has reviewed the discovery requests and responses in dispute.

  IT IS ORDERED:

  Interrogatory 1, request for production 7, and request for production 9: Defendant shall
  supplement their responses with more specific information about when things were invoiced.
  Defendant shall continue to research the subject of interim payments and produce any
  information that is obtained. Defendant shall also inquire if data points exist and provide them if
  they do. To the extent a subsection is not addressed in the spreadsheet, defendant shall
  supplement to provide an answer to the interrogatory for that particular subsection.

  Interrogatory 5: Defendant shall supplement their response to indicate that they went back 5
  years.

  Request for Production 10: Defendant shall supplement their response to advise if any
  documents have been withheld based on objection to the request.

  Any supplements that have been ordered by the Court shall be made no later than April 30, 2020.
Case 1:19-cv-02188-DDD-SKC Document 43 Filed 04/15/20 USDC Colorado Page 2 of 2




  HEARING CONCLUDED.
  Court in recess: 11:00 a.m.
  Total time in court: 00:57

  *To order transcripts of hearings, please contact either Patterson Transcription Company at (303)
  755-4536 or AB Litigation Services at (303) 629-8534.
